         Case 1:20-cv-00706-DLC Document 79-2 Filed 04/03/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION

        and

 STATE OF NEW YORK,

                                 Plaintiffs,

         v.

 VYERA PHARMACEUTICALS, LLC,

 PHOENIXUS AG,
                                                       Case No. 1:20-cv-00706-DLC
 MARTIN SHKRELI, individually, as an
 owner and former director of Phoenixus AG
 and a former executive of Vyera
 Pharmaceuticals, LLC,

         and

 KEVIN MULLEADY, individually, as an
 owner and director of Phoenixus AG and a
 former executive of Vyera Pharmaceuticals,
 LLC,

                                 Defendants.

               [Proposed] Order on Deadline for Third Party Objections to the
                           Proposed Stipulated Protective Order

       On April 3, 2020, the parties submitted a [Proposed] Stipulated Protective Order. Before

a protective order is entered governing this litigation, third parties will have an opportunity to

seek revisions, or otherwise make objections, to the [Proposed] Stipulated Protective Order.

Accordingly, it is hereby

       ORDERED that third parties have until April 17, 2020, to seek revisions, or otherwise

make objections, to the [Proposed] Stipulated Protective Order.




                                                                      4.06.2020
